922 A.2d 890 (2007)
H. Ryan HUTCHINSON, Appellant,
v.
PENSKE TRUCK LEASING COMPANY and Penske Corporation, Keystone Foods North America, Freightliner, L.L.C. and McDonald's Corporation, Appellees,
H. Ryan Hutchinson, Appellant,
v.
Penske Truck Leasing Company and Penske Corporation and Freightliner, L.L.C., Appellees.
Supreme Court of Pennsylvania.
Argued October 16, 2006.
Decided May 31, 2007.
Dean F. Murtagh, Esq., Christina J. Westall, Esq., German, Gallagher & Murtagh, P.C., Philadelphia, for amicus curiae Pennsylvania Defense Institute.
John S. Bagby, Jr., Esq., Bagby & Associates, Philadelphia, for H. Ryan Hutchinson.
*891 David C. Harrison, Esq., Philadelphia, for amicus curiae Pennsylvania Trial Lawyers Association.
Nancy L. Winkelman, Esq., Schnader Harrison Segal & Lewis, L.L.P., Wilbur Bourne Ruthrauff, Esq., Bennett, Bricklin & Saltzburg, L.L.P., Philadelphia, for Freightliner, L.L.C.
Edward J. Tuite, Esq., Marshall, Dennehey, Warner, Coleman & Goggin, P.C., Philadelphia, for Penske Truck Leasing Company and Penske Corporation.
BEFORE: CAPPY, C.J., and CASTILLE, NEWMAN, SAYLOR, EAKIN, BAER and BALDWIN, JJ.
Prior Report: Pa.Super., 876 A.2d 978.

ORDER
PER CURIAM.
AND NOW, this 31st day of May, 2007, the order of the Superior Court is AFFIRMED.
Former Justice NEWMAN did not participate in the decision of this case.